WIEAND, Judge,
dissenting:
The majority holds that a court which imposes a sentence for a misdemeanor theft offense may not consider that the defendant, as a juvenile, was adjudicated guilty of at least nine burglaries. I dissent. I would hold that a defendant’s juvenile record is relevant and may be considered as evidence of his character and to assist the sentencing court in determining his rehabilitative needs.
Stephen M. Lyons entered pleas of guilty to charges of theft by unlawful taking 1 and theft by receiving stolen property.2 Both offenses were graded as misdemeanors of *179the third degree.3 A presentence investigation was made, and, on March 3, 1986, Lyons was sentenced to serve a term of imprisonment for not less than six months nor more than twelve months.'4 At the sentencing hearing, the court determined that the offenses were Lyons’ first adult offenses and that, therefore, he had a prior record score of zero (0). The court also determined that the offense gravity score for each offense was one (1). The court stated that if this had been Lyons’ first contact with the criminal justice system, the court would have been inclined to sentence him to a term of probation. The court observed, however, that from 1981 to 1983, Lyons had been adjudicated delinquent on account of at least nine burglaries which he had committed. Based upon these prior juvenile adjudications, the court concluded that aggravating circumstances were present which called for a sentence of imprisonment. The sentence imposed was the maximum permitted by law for a misdemeanor, of the third degree. See: 18 Pa.C.S. § 1104. Lyons’ request for reconsideration of sentence was denied, and this appeal followed.
Appellant contends that the trial court committed error when it considered his prior juvenile adjudications. His argument is based on Section 6354 of the Juvenile Act, which provides as follows:
(a) General rule. — An order of disposition or other adjudication in a proceeding under this chapter is not a conviction of crime and does not impose any civil disability ordinarily resulting from a conviction or operate to disqualify the child in any civil service application or appointment.
(b) Effect in subsequent judicial matters. — The disposition of a child under this chapter may not be used against him in any proceeding in any court other than at a subsequent juvenile hearing, whether before or after reaching majority, except:
*180(1) in dispositional proceedings after conviction of a felony for the purposes of a presentence investigation and report; or
(2) if relevant, where he has put his reputation or character in issue in a civil matter.
42 Pa.C.S. § 6354.
This statute, when read in isolation, seems to support appellant’s argument; it seems to prohibit a sentencing court from considering prior juvenile adjudications for any purpose except when sentencing an offender following conviction for a felony. However, when it is read together with other relevant statutes, it becomes apparent that such a result was not intended by the legislature.
Section 9732 of the Sentencing Code provides that a presentence report shall include, inter alia, “the history of delinquency ... of the defendant____” 42 Pa.C.S. § 9732. Although the sentencing court is not required to order a presentence report in cases involving misdemeanor offenses, it clearly may do so. See: Pa.R.Crim.P. 1403 A(l) (sentencing judge may order a presentence report in any case). In most cases, in fact, a presentence report will be essential to enable a sentencing court to comply with the mandate of the Sentencing Code to impose a sentence which is consistent with the gravity of the offense, the need to protect the public, and the rehabilitative needs of the defendant. In this respect, the Sentencing Code requires a sentencing court to consider favorably the absence of prior adjudications of delinquency when determining whether a sentence of probation is appropriate. See: 42 Pa.C.S. § 9722(7). The converse, then, must also be true. This is confirmed by the legislature’s direction that if a defendant’s history and character are such that there is undue risk that he will commit another crime upon imposition of a sentence of probation or partial confinement, the court must impose a sentence of total confinement. See: 42 Pa.C.S. § 9725. A defendant’s lengthy juvenile record or the absence of any juvenile record would, in either event, be a significant factor in making such a determination. To suggest that the *181absence of a juvenile record may be considered for sentencing purposes but not the existence of prior juvenile adjudications is to create in practice a distinction impossible to follow.
It seems clear, therefore, that the legislature did contemplate the need for a sentencing court to consider the presence or absence of prior adjudications of delinquency in determining the appropriate sentence to be imposed upon a defendant. A sentencing court does not, and should not, operate in a vacuum. The presence or absence of prior adjudications of delinquency is an important factor for a sentencing court to consider in complying with the statutory mandate to impose an appropriate, individualized sentence. “To deprive the [cjourts of the right to be informed of and to consider the history and background of the person subject to sentence may result in sentences which are unjust and unfair to both society and defendants.” Commonwealth ex rel. Hendrickson v. Myers, 393 Pa. 224, 231, 144 A.2d 367, 371 (1958).
The legislature has directed that “[wjhenever a general provision in a .statute shall be in conflict with a special provision in the same or another statute, the two shall be construed, if possible, so that effect may be given to both.” 1 Pa.C.S. § 1933. See: Appeal of Yerger, 460 Pa. 537, 333 A.2d 902 (1975). The provisions of the Juvenile Code and the Sentencing Code can be made to operate in harmony if 42 Pa.C.S. § 6354 is interpreted to provide that, with the exception of subsequent felony convictions, an adjudication of delinquency shall not be considered as a prior conviction for purposes of sentencing. Thus, it cannot be considered in determining a defendant’s prior record score for purposes of applying the Sentencing Guidelines. See: Commonwealth v. Tilghman, 366 Pa.Super. 328, 531 A.2d 441 (1987). However, the provisions of the Juvenile Code and the Sentencing Code, when construed together, do not prevent a sentencing court from considering prior juvenile adjudications for the purpose of determining the sentence best *182calculated to fit a defendant’s character and rehabilitative needs and the public’s interest in protection against crime.
Such an interpretation of the applicable statutes will not only permit a court to impose a meaningful and personalized sentence, as intended by the Sentencing Code, but it will also serve the purposes of 42 Pa.C.S. § 6354. The Juvenile Act was not intended to obliterate an offender’s past history, especially where he or she continues to engage in unlawful behavior after reaching the age of majority. See: Commonwealth v. Smith, 333 Pa.Super. 179, 182, 481 A.2d 1365, 1366 (1984). The statutory purpose was merely to ensure that young adults who had previously been adjudicated delinquent would not begin their adult lives with the stigma and adverse consequences which generally follow criminal convictions.
I would hold, therefore, that the provisions of 42 Pa.C.S. § 6354 do not prohibit a sentencing court from being' made aware of and giving consideration to an offender’s prior juvenile record for purposes of imposing an appropriate sentence following conviction of a criminal offense, whether the offense be a felony or a misdemeanor.

. 18 Pa.C.S. § 3921(a).


. 18 Pa.C.S. § 3925(a).


. 18 Pa.C.S. § 3903.


. The conviction for theft by receiving stolen property was held to merge in the conviction for theft by unlawful taking, and no separate sentence therefor was imposed.